OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAB
                            AUSTIN




Honorable Ernest kina
CoontT Attorney
El Pa80 Gaunt7
EZI.
   Paso, Texa8
Dear Blrr. OtdM:




                                                dot,   where   tha
                                                 not contemplate
                                                 0 bur in perroa,
                                                 emploferr~uh+are
                                                 08 to be bonded.
                                                aipt of your letter
                                                thl6 lkpartmat upon

                                       he Weltor Qommon Sohool
                                        w for approval, a bur
                                       one E. P. ~Samlerson, a6
                                      ~~,COO.OO, purporting to
                                     -a of the Rclrl13etl
                                                        dtrll

                        84 to the bona in a eontraat rnt*r*Q
                         demon a& the Sahool Board, ana from
                         that Sandorron wtll not drive aal bu8
                         that per8om wocklng for hlr WI&L
                   s&o01 bus, an well a8 certain 6-6 owned
        by mm, as may be n8eded to tran8port the ohildren.
        As a prrrotiod matter, thi8 inVOlI%a the U80 Of tW0
        ear8 of Sandereon's, ae well a6 the sohoo~ bus, an&
        Sanderson furnishes three of hi8 aab driver0 for
        thle work.   They are not a party to tirebu8 &=lrera
                                                                    5


%norsble   Ernest Guinn, page   2



       bend, and the only bnnd vhich he is to furnish Is
       the one bond signed by hisself. He proposes to me
       different drivers for thle work.

                *It Is my opinion that Article 2667-a oon-
       temlates the execution of a bus drivers bond by
       each driver vho Is to drive the children to sohool,
       Irreepectlve of the person or firm vlth whom the
       oontraot of employnent may be made and that the
       lev contemplate8 the Trustees knoi&g   the pereone
       who will transport the cklldren.

               aFor this rea8on I have refused to approve
       the bond as handed to me, end advised the Trurtess
       that I would submit the question to your department
       for determination.*

               It Is the opinion of this Department that
you vere right In deollnlng to approve the bond a8 tendered
to you.

                The matter of the 6wffIclenoy of the bond
IS fletermiaed by a OOn8tI'UOtIOn Of titIO1e 2687a Of Vernon'6
Annotate& Texas Statutes, vhhioh read8 a8 follors:

                'Tha tI'U8tee8 Of Pny SOhO   dl8trICt, OODpoll
       or independent, making prorlsloazfor the transpartation
       of pupils to an% from school, shall fcf 6UOh purpoae
       employ or contraot vlth a responelble perron or firm
       Ao person shall be employed to transport pupils, who
       is not at leaat twenty-one year8 of age,and a.ooapetent
       driver of motor vehicle6 and sound in body ana elnd.
       All motor vehioles operated by 8OhOO1 8lstrIot8,
       Uireotly or by contract, In the traneportatIon of
       pupils shall be covered an8 80 glassed   or OUrt8l.ned
       at the sides ana rear a8 to protect   the pupils from
       the inolemenciee of the weather, and shell at all.
       times be equipped with efflolent lights and brakes.
       The drivers of e7ll sohool transportation vehloles
       shall be required to give bond for such amOUnt a6
      ,the Board of Trustee6 of the dlstrlot may presorlbe,
       not less than $2,000.00, payable to the dletrlct,
       and. cond,ltloned Upon the faithful and careful  discharge
       of their duties for the proteotion of the pup118 Under
       their char e snd falth?ul.per?ormanoe of the contract
       with (said 7 School Board; tmd they shell, before crossing
                                                                 -., _
                                                                         6


Xonorable Erneet him,      -go   S


           any railroad  or Interurban NiSvay traOk8,  bring
           their vehiolee to a dead atop. Failure to 8top
           before oro88Ing suah rdlway a8 provided herein
           &all forfeit the drivers aoatraat and, In aaea
           of aooldent to pupil8  or vehialee the bond rball
           be rorrelted anB the~uount and a11 right thereunder
           8h&l1  be determined by a oourt Of oompetent Juri8-
           tllotlon.a
               We think this rtatute  aontemplater that the
oontraat driver i8 the %lriver' who 18 required by the 8ta-
tute to exeaute the bond. fro6 thi8 it further fOllOW8
that th8 statute OOnte@ates    suoh OOntlrOt driver lhill
         operate the rohool bu8, anb iok- these reason8
la tua lly
the 8tatute would hare to be aomplled with to result in
a 8tatutory bond.
               It may be, and probably Ictx~ethatr
oontraat driver who has exeouted a bontlwould in a proper
aeli be llbble for the negligenae 0s aa uaboabed lmployea
driver, but th18 would be upon the pr%naiple 41 ooatzmet
or aommon law liability pdd not that of statutory lIabIllt~,




                                         Your8 very truly
                                     ATTOiMEY IXWERAL OF TEXA8




                                                   Oo%e flpeer
                                                    h8illtULt

08:Am               APPROVEGJAN 10, 1941

                   Y&+&&&&r--
                    ATTORNEY GlU:XRAL02 TUNAS